Motion for stay granted on condition that the appellant pays to the respondent $400 on account of alimony arrears and $100 on account of counsel fee within 10 days after the date of this order and upon the further condition that the appellant procures the record on appeal from both orders and the appellant’s points to be served and filed on or before February 4, 1960 with notice of argument for February 16, 1960, said appeals to be argued or submitted when reached. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.